Citation Nr: 0701271	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana




THE ISSUES

1.  Entitlement to service connection for claimed left ear 
tinnitus.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.

The issue of service connection for a low back disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter.  

2.  The currently claimed tinnitus of the left ear is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by tinnitus 
of the left ear due to disease or injury that was incurred in 
or aggravated by active service.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail hereinbelow, the Board finds that a comprehensive VA 
examination, with an etiology opinion, is not "necessary" 
under 38 U.S.C.A. § 5103A(d) in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2002 By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Federal Circuit's decision in Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, ringing in the ears.  
His DD Form 214 confirms a military occupational specialty as 
"basic medical specialist."  

Post-service treatment records, including VA treatment 
records dated through June 2004, do not indicate treatment 
specifically for claimed left ear tinnitus.  

During his January 2004 RO hearing, the veteran asserted that 
his exposure to loud noises from military vehicles and "the 
barrage of cannon fire" caused the ringing in his left ear 
to begin during service.  

Preliminarily, the Board notes that the veteran served as a 
medic during service, but there is no indication that he 
received particularized training or developed specific 
expertise as to audiological disabilities.  

Accordingly, on medical matters other than those addressed in 
Charles, such as the question of a diagnosis, the Board does 
not find him to be the type of medical specialist that could 
present competent medical testimony.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The veteran has asserted that his left ear tinnitus began in 
service.  He has not, however, received medical treatment 
subsequent to service.  Additionally, while he has attributed 
the disorder to noise exposure in service, the Board is aware 
that he worked in a medic during service, rather than in a 
military occupational specialty (e.g., involving aircraft or 
artillery) that would necessarily encompass exposure to loud 
noises.  As to "the barrage of cannon fire," the Board 
notes that the veteran's service period was entirely during a 
peacetime period.  

In summary, the Board does not find the veteran's assertions 
of having had left ear tinnitus since service as attributable 
to noise exposure, competent evidence for VA purposes under 
Charles,  to be credible.  

Of greater probative value to the Board is the fact that the 
veteran presented no complaints of tinnitus for more than a 
decade following separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed left ear tinnitus .  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no medical evidence 
establishing current left ear tinnitus and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary" in the present case.  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for left ear tinnitus, 
and the appeal to this extent must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for left ear tinnitus is denied.  




REMAND

The veteran's DD Form 214 confirms a military occupational 
specialty as "basic medical specialist."  During his 
January 2004 RO hearing, he asserted that his hauling 
ammunition during service "predisposed" him to a post-
service back injury in 1995.  

To date, however, the veteran has not been afforded a VA 
examination to ascertain the nature and likely etiology of 
his claimed low back disorder.  Given his testimony and his 
in-service experience as a medic, the Board finds that such 
an examination is "necessary" under 38 U.S.C.A. § 5103A(d).  

Also, during his RO hearing, the veteran described low back 
surgery performed by Dr. Lyle Sommier in Carbondale, Illinois 
in January 2003.  The records of such surgery should be 
obtained and added to the claims file.  38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  After securing a signed release form 
from the veteran, with full address 
information, the RO should contact Dr. 
Lyle Sommier and request all records of 
medical treatment of the veteran, 
including of his January 2003 low back 
surgery.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  The RO also should take 
appropriate steps to notify that he 
should submit medical evidence to support 
his assertions that his current low back 
disability is due to disease or injury 
that was incurred in service.  

2.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of his claimed low 
back disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis as to the low back.  The 
examiner is also requested to offer 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
current low back disability due to an 
injury or other event or incident of his 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of service connection 
for a low back disorder in light of all 
the evidence of record.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



